DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction Response
Applicant’s election of Species I with traverse (fig. 3; claims 1-3) in the reply filed on 04/01/2021 is acknowledged.
Claim 4 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
The Applicant traverses on the ground(s) that:
On p. 02-03 of the Remarks, “Applicant respectfully submits that both species are directed to a single general inventive concept of welding power supply for implementing an arc welding control method under PCT Rule 13.1. For example, as disclosed in the instant specification, FIG. 1 illustrates a block diagram of a welding power supply for implementing an arc welding control method according to a first embodiment of the disclosure; FIG. 2 illustrates a timing chart of each signal in the welding power supply of FIG. 1, showing the arc welding control method according to the first embodiment of the disclosure; and FIG. 3 illustrates a block diagram of a welding power supply for implementing an arc welding control method according to a second embodiment of the disclosure which simply adds an additional feature of the welding power supply for implementing an arc welding control method of the first embodiment. As disclosed in paragraph [0061] of the instant specification (published application), in the second embodiment, the timing of switching the welding current to a small current value is changed on the basis of the voltage setting value, in addition to the average feeding rate setting value. Thus, at least based on the above, Applicant respectfully submits that both embodiments are directed to a single general inventive concept of welding power supply for implementing an arc welding control method under PCT Rule 13 .1.”
On p. 03 of the Remarks, “Applicant also notes that the Examiner cites 37 C.F.R. l .475(b ), which identifies various combinations of categories of invention in which Unity of Invention is considered to exist; however, the Examiner makes no mention of how Applicant's claims do not have Unity of Invention in view of this rule, and as such, the claims pending in this U.S. National Stage application should be considered to have unity of invention.”
On p. 03 of the Remarks, “Applicant additionally submits, that in spite of the Examiner's analysis, non-elected claim 4 should be examined in the instant application because the search would be co-extensive, or at least significantly overlap. For example, Applicant notes that claim 4 depends (either directly or indirectly) from claim 1 of elected Species 2. Thus, if the Examiner were to perform a search for non-elected claim 4, it would not appear to be a serious burden in conducting the examination of Species 1 and Species 2.”
Examiner’s Responses:
With respect to unity of invention, Applicant’s argument is not found persuasive. As set forth in restriction requirement Office Action, the common feature between species 1-2 is not special as it does not make contribution over the prior art Akira (JP 2013233563). 
Akira discloses an arc welding control method comprising a wire feeder that feeds the wire in a forward and reverse direction (para. 0032), a controller that controls a short para. 0031), wherein the controller controls a welding current at a current lower than the welding current (para. 0018; annotated fig. 3). 
[AltContent: textbox (Short period)][AltContent: textbox (Arc period)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Welding current is made smaller)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    642
    801
    media_image1.png
    Greyscale

[AltContent: textbox (Prior Art
Akira (JP 2013233563))]


Therefore, species 1-2 lack unity of invention. 
With respect to various combinations of categories of invention set forth in 37 C.F.R. 1.475(b) in which Unity of Invention is considered to exist, the claimed invention is directed to a method claim. Therefore, it does not fall into any of categories listed. So no unity of invention to be considered. 
With respect to species selection requirement, the applicant’s argument is not found persuasive. Species 1-2 are patentable distinct and not obvious variants. The applicant is referred to MPEP 809.02 (a), which states the requirements for an election of 
Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention. 
In other words, there is a search burden to examine species 1-2 because the species require different search queries and search class/subclass; and the prior art applicable to one species would not likely be applicable to another species.
The requirement is still deemed proper and is therefore made FINAL. 
The status of the 01/31/2019 claims, is as follows: Claims 1-4 are pending.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 2016-152028 filed on 08/02/2016. 

Information Disclosure Statement
The information disclosure statements (IDS) was submitted on 04/25/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1:
The limitation "alternately" in line 2 renders the claim indefinite because it is unclear whether the wire is fed in a forward-feeding direction, or reverse-feeding direction, or both. 
For the purpose of substantive examination, it is presumed that the wire feeding occurs in both forward-feeding and reverse-feeding direction.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujiwara (US 20120255940)
Regarding claim 1, Fujiwara disclose an arc welding control method (arc welding method; title) comprising:
alternately switching a feeding rate of a welding wire between a forward-feeding 5period (forward direction) and a reverse-feeding period (backward direction) (para. 0029, lines 1-3; fig. 1), 
repeating a short-circuit period (short-circuit period) and an arc period (arc period) (para. 0029; fig. 1), 
switching a welding current (welding current) to a small current value (base current IB) in the latter half of the arc period (arc state) to energize (para. 0042; fig. 1), 
setting an average value of the feeding rate (average feed speed) according to an average feeding rate 10setting value (predetermined) (para. 0084 and 0089), 
setting a welding voltage (welding voltage) during the arc period (arc period) according to a voltage setting value (predetermined) (para. 0028, lines 16-20; fig. 1), and 
changing a timing at which the welding current (welding current) is switched to the small current value (base current IB) based on the average feeding rate setting value (predetermined) (lines 20-24 of para. 0028, para. 0029, 0084, and 0089) (it is noted that the base current IB is determined based on the determination signal from short circuit/arc detection unit 10. It is also noted that arc state or short state occurs according to wire feed control operating in forward and opposite direction). 
[AltContent: textbox (Prior Art
Fujiwara (US 20120255940))]
    PNG
    media_image2.png
    498
    566
    media_image2.png
    Greyscale



Regarding claim 2, Fujiwara disclose an arc welding control method (arc welding method), comprising changing the timing at which the welding current (welding current) is switched to the small current value (base current IB) based on the voltage setting value (certain value and predetermined) (para. 0089 and 0094) (it is noted that base current IB is determined based on signal from short circuit/arc detection unit. Arc is determined when the detected voltage is above a certain value). 

Regarding claim 3, Fujiwara disclose an arc welding control method (arc welding method), comprising 
welding voltage) according to the average feeding rate setting value (predetermined) (para. 0033) (it is noted that welding voltage is set to predetermined value that is suitable for wire feed speed in forward and opposite direction), and 
changing the timing at which the welding current (welding current) is switched to the small current value (base current IB) based on an error amplification value between the voltage setting value (welding voltage) and the 25reference voltage setting value (certain value) (para. 0089 and 0094) (it is noted that the difference between detected welding voltage and certain value is calculated and the short-circuit/arc detection unit 10 determines whether arc or short occurs).


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Futoshi (JP 2012006020)
Regarding claim 1, Futoshi disclose an arc welding control method (arc welding control method) comprising: 
alternately switching a feeding rate of a welding wire (feed rate Fs) between a forward-feeding 5period (forward feed) and a reverse-feeding period (reverse feed) (para. 0003; figs. 1 and 4), 
repeating a short-circuit period (short-circuit period) and an arc period (arc period) (para. 0002), 
switching a welding current (welding current) to a small current value (low arc current value at t32) in the latter half of the arc period (arc period) to energize (para. 0007, lines 10-15; figs. 1 and 4), 
feed rate) according to an average feeding rate 10setting value (forward and reverse feed rate Ffs1, Ffs2, and Frs) (para. 0020; figs. 1, and 4)
setting a welding voltage (welding voltage) during the arc period (arc period) according to a voltage setting value (constant voltage control) (para. 0023), and 
changing a timing at which the welding current (welding current) is switched to the small current value (low arc current value at t32) based on the average feeding rate setting value (para. 0023-0026, and 0007; fig. 4) (it is noted that the timing at which the welding current is switched to lower value is based on comparing the arc period to the predetermined reference period Tt. When the arc period is longer than the predetermined reference period Tt, the current is switched to a lower value. Furthermore, it is noted that arc period and short period are affected by the rate at which the wire moves in forward and reverse direction. At t3, when it is determined the arc has occurred, the feed speed is switched to forward feed speed Ffr1, see para. 0023. Therefore, the timing to switch to the lower current is indirectly based on the feed rate of wire). 
[AltContent: textbox (Prior Art
Futoshi (JP 2012006020))]
    PNG
    media_image3.png
    402
    429
    media_image3.png
    Greyscale

 
 
Regarding claim 2, Futoshi disclose an arc welding control method (arc welding control method), comprising changing the timing at which the welding current (welding current) is switched to the small current value (low arc current value at t32) based on the voltage setting value (welding voltage Vw) (para. 0007, and 0024-0026) (it is noted the timing to switch the current to the lower value is defined by the arc period by comparing the arc period to the reference period Tt, wherein the starting point of the arc period is determined by comparing the welding voltage Vw to a threshold value. When the welding voltage Vw is larger than the threshold value, it is determined the arc occurs. Therefore, the timing to switch the current to a lower value is determined indirectly based on the welding voltage). 

Regarding claim 3, Futoshi disclose an arc welding control method (arc welding control method), comprising 
setting a reference voltage setting value (arc voltage setting signal Var) according to the average feeding rate setting value (it is noted that the predetermined arc voltage setting signal is set such that it corresponds to forward and reverse feeding rate), and 
changing the timing at which the welding current (welding current) is switched to the small current value (low arc current value at t32) based on an error amplification value (voltage error amplified signal Ev) between the voltage setting value (welding voltage Vw) and the 25reference voltage setting value (arc voltage setting signal Var) (para. 0032, lines 13-30) (it is noted that voltage error amplifier circuit Ev outputs Ev that is used to determined when to apply constant current control/low arc current value during arc period).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONITA KHLOK whose telephone number is (571)270-7313.  The examiner can normally be reached on M-F: 9:00am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on (571)272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BONITA KHLOK/Examiner, Art Unit 3761                                                                                                                                                                                                        
 /PHUONG T NGUYEN/ Primary Examiner, Art Unit 3761